FILED
                             NOT FOR PUBLICATION
                                                                            SEP 08 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GURDEEP SINGH,                                   No. 12-73447

              Petitioner,                        Agency No. A089-679-782

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 3, 2015**
                                Seattle, Washington

Before: McKEOWN, GOULD, and N.R. SMITH, Circuit Judges.

       Substantial evidence supports the BIA’s adverse credibility finding. The

Board of Immigration Appeals (BIA) identified three reasons for its adverse

credibility finding: (1) Singh presented inconsistent information surrounding his

political membership; (2) Singh presented inconsistent information about how

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
many times he was arrested and when he joined the Simaranjit Singh Mann

Shiromani Akali Dal (SAD) party; and (3) Singh failed to present corroborating

evidence.

1.    Singh’s statements were inconsistent between (a) his first asylum application

and asylum interview and (b) his second asylum application and testimony before

the immigration judge (IJ) regarding his membership (or lack thereof) with Babbar

Khalsa International (BKI), a designated terrorist organization. Singh was

confronted with this inconsistency. The IJ reasonably rejected Singh’s explanation

that he was nervous, noting that the interviews occurred a considerable time after

Singh entered the United States, he brought his own interpreter with him, and the

asylum officer testified that he did not appear nervous. See Rizk v. Holder, 629
F.3d 1083, 1088 (9th Cir. 2011). The record does not compel a different

conclusion.

2.    Singh’s statements were inconsistent about when he became a member of

the SAD party and how many times he was arrested. These inconsistencies go to

the heart of the matter. See Shrestha v. Holder, 590 F.3d 1034, 1046-47 (9th Cir.

2010) (“Although inconsistencies no longer need to go to the heart of the

petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is

of great weight.”). When confronted, Singh again suggested that he was nervous


                                           2
or could not remember what he told the asylum officer. The BIA rejected these

explanations, noting that they were not sufficient explanations for the differences

in testimony. The record does not compel a different conclusion.

3.    Singh did not corroborate his claims. Singh challenges this determination,

claiming a credible applicant need not provide corroboration, based on pre-REAL

ID Act precedent. However, under the REAL ID Act, an otherwise credible

applicant may still be required to provide corroborative evidence. See Ren v.

Holder, 648 F.3d 1079, 1090-91 (9th Cir. 2011). In his opening brief, Singh did

not argue that he was not given an opportunity to provide corroborative evidence,

thus waiving this argument. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th

Cir. 1996).

      Accordingly, because the adverse credibility finding is supported by

substantial evidence, the BIA’s determination that Singh failed to establish past

persecution and a well-founded fear of persecution is also supported by substantial

evidence. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). The BIA

also did not err in concluding that Singh’s CAT claim failed. Singh points to no

other evidence to show it is more likely than not he would be tortured if he

returned to India. Id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                          3